Citation Nr: 0939406	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-29 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether severance of entitlement to service connection 
for degenerative joint disease of the thoracic spine was 
proper.  

2.  Entitlement to a disability rating in excess of 20 
percent for degenerative joint disease of the thoracic spine, 
for the period from February 25, 2004 to January 1, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
October 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated July 2004 (which granted 
the 20 percent evaluation) and August 2005 (which proposed 
severance of entitlement to service connection for 
degenerative joint disease of the thoracic spine) from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
listed above.   


FINDINGS OF FACT

1.  A July 2002 rating decision granted service connection 
for degenerative joint disease of the thoracic spine.  

2.  The grant of service connection for degenerative joint 
disease of the thoracic spine in the July 2002 rating 
decision was clearly and unmistakably erroneous.  

3.  The competent and probative evidence of record indicates 
that the Veteran's service-connected degenerative joint 
disease of the thoracic spine was characterized by limitation 
of motion and constant pain, which increases with prolonged 
sitting.  The Veteran is able to demonstrate forward flexion 
to no less than 45 degrees, extension to less than 15 
degrees, left lateral rotation to no less than 25 degrees, 
right lateral rotation to no less than 20 degrees, left 
lateral flexion to no less than 10 degrees, right lateral 
flexion to no less than 14 degrees, with a combined range of 
motion no less than 150 degrees.  There is objective evidence 
of pain on motion in all planes of excursion, but there was 
no evidence of weakness, incoordination, or lack of endurance 
in the thoracic spine on examination.  





CONCLUSIONS OF LAW

1.  The criteria to sever service connection for degenerative 
joint disease of the thoracic spine have been met.  
38 U.S.C.A. §§ 5109A, 5112 (West 2002); 38 U.S.C.A. § 3.105 
(2009).

2.  For the period from February 25, 2004, to January 1, 
2006, the schedular criteria for a disability rating higher 
than 20 percent for degenerative joint disease of the 
thoracic spine have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5235 to 5243 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Severance of Service Connection

In July 2002, the RO granted service connection for 
degenerative joint disease of the thoracic spine, effective 
April 2000.  Review of the RO's rating decision reveals the 
RO stated that the service treatment records show the Veteran 
injured his spine during service and that "it is currently 
reported that you suffer from degenerative joint disease of 
the thoracic spine."  The RO further stated that service 
connection for degenerative joint disease of the thoracic 
spine was established as directly related to military 
service.  

In February 2004, the Veteran requested an increased rating 
for his service-connected thoracic spine disability, and he 
was subsequently afforded a VA examination in March 2004.  In 
a July 2004 rating decision, the RO increased the Veteran's 
disability rating to 20 percent, effective February 2004.  
However, based upon the findings of the March 2004 VA 
examination, the RO sent the Veteran an August 2005 rating 
decision, which proposed to sever service connection for 
degenerative joint disease of the thoracic spine.  The 
Veteran was informed that he had 60 days to submit evidence 
to show that service connection should be maintained and that 
he could request a hearing.  

In October 2005, the RO severed service connection for 
degenerative joint disease of the thoracic spine.  The 
Veteran has appealed the determination.  

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous," and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d); see also 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. 
Brown, 6 Vet. App. 166 (1994).  

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The veteran 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore, and given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. §§ 3.103(b)(2), 3.105(d).  The Court 
has held that 38 C.F.R. § 3.105(a) places the same burden of 
proof on VA when it seeks to sever service connection as 
38 C.F.R. § 3.105(a) places upon a claimant seeking to have 
an unfavorable previous determination overturned.  See 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  

Clear and unmistakable (CUE) is defined as "a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).

Although the same standards apply in a determination of CUE 
in a final decision under section 3.105(a) and a 
determination as to whether a decision granting service 
connection was the product of CUE for the purpose of severing 
service connection under section 3.105(d), section 3.105(d) 
does not limit the reviewable evidence to that which was 
before the RO in making its initial service connection award.  
See Daniels, 10 Vet. App. at 480.  The Court reasoned that 
because 38 C.F.R. § 3.105(d) specifically states that "[a] 
change in diagnosis may be accepted as a basis for 
severance," the regulation clearly contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  Thus, "[i]f the Court were 
to conclude that ... a service-connection award can be 
terminated pursuant to § 3.105(d) only on the basis of the 
law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.; see also Stallworth v. Nicholson, 20 Vet. 
App. 482 (2006) ("The severance decision focuses--not on 
whether the original decision was clearly erroneous--but on 
whether the current "evidence establishes that [service 
connection] is clearly erroneous.").

Service connection for any disability or death granted or 
continued under title 38 U.S.C., which has been in effect for 
10 or more years will not be severed except upon a showing 
that the original grant was based on fraud or it is clearly 
shown from military records that the person concerned did not 
have the requisite service or character of discharge.  
38 C.F.R. § 3.957.  In this case, service connection for 
degenerative joint disease of the thoracic spine was in 
effect from April 5, 2000, to January 1, 2006, nearly 6 
years.  As such, the Veteran's disability rating for service-
connected degenerative joint disease of the thoracic spine is 
not protected from severance.  

With respect to the issuance of the proposed rating decision 
and notice of severance, review of the record reveals that VA 
has complied with relevant due process considerations, and 
the Veteran has not contended otherwise.  See 38 C.F.R.  
§ 3.105(d).  

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) 38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The service treatment records show the Veteran complained of 
low back pain that had persisted for one day due to recent 
increased activity.  The assessment was acute lumbosacral 
muscle strain.  The service treatment records do not contain 
any additional complaints or treatment for a back problem, 
including specific problems related to the thoracic spine.  

Post-service medical records do not contain any complaints or 
treatment for a back problem until June 1998, when the 
Veteran complained of a sore back due to sleeping on 
concrete.  The assessment was back discomfort from sleeping 
on concrete.  See June 1998 medical record from Montana State 
Prison.  

The post-service medical records show the Veteran continued 
to complain of low back pain.  In April 2006, however, he 
reported that his chronic back pain affects the area between 
his shoulder blades and the small of his back.  The Veteran 
was eventually prescribed a brace for his back.  See medical 
records from Montana State Prison dated from May 1998 to July 
2006.  

The Veteran was evaluated by VA in May 2002.  He reported 
injuring his back in the military and re-injuring it after 
service on several occasions.  The Veteran described his 
problem as a muscle spasm in the lower back, which did not 
radiate.  The May 2002 VA examiner conducted an objective 
evaluation and X-rays of the Veteran's lumbar spine, after 
which he rendered a diagnosis of history of lumbar strain.  
The VA examiner noted the single visit for treatment of low 
back pain during the military and stated that, low back 
problems like the Veteran's are the result of cumulative 
trauma, which probably began with his military experiences 
and continued to accumulate after service.  The VA examiner 
noted that X-rays of the lumbar spine revealed degenerative 
disease and evidence of previous trauma, with mild T-11 
compression fracture.  The examiner stated these findings are 
consistent with post-traumatic arthritis that is to some 
degree related to the Veteran's military service.  

As noted, the RO granted service connection for degenerative 
joint disease of the thoracic spine based upon evidence that 
the Veteran suffered from degenerative joint disease of the 
thoracic spine, which was established as directly related to 
military service.  See July 2004 rating decision.

The Board concludes that the correct facts were not applied 
in the July 2004 rating decision.  The medical evidence upon 
which the grant of service connection was based did not show, 
as the rating decision notes, that the Veteran suffered from 
degenerative joint disease of the thoracic spine or that 
degenerative joint disease of the thoracic spine was 
established as related to his military service.  Instead, the 
May 2002 VA examination report reflects that X-rays revealed 
degenerative disease in the lumbar spine, with mild T-11 
compression fracture.  The examination report also reflects 
that the examiner stated that low back problems and the X-ray 
findings are the result of trauma which probably began in 
service.  However, the record does not support such a 
finding, for reasons cited below. 

Review of the evidence acquired after the original grant of 
service connection shows the Veteran continued to complain of 
low back and thoracic pain.  An April 2004 X-ray report 
reveals anterior osteophytic changes in the lower thoracic 
spine, with mild age-appropriate degenerative disc disease 
and a normal lumbar spine.  

The Veteran was afforded a VA examination in June 2005 where 
he reported having constant thoracic pain located between the 
shoulder blades.  The examiner noted, however, that the 
Veteran had difficulty distinguishing between low back pain 
and thoracic spine pain between the shoulder blades.  After 
examining the Veteran, the examiner noted that the range of 
motion measurements of the thoracolumbar spine do not match 
the known thoracic spine pathology, noting that complaints of 
pain between the shoulder blades corresponds to T 4, 5, and 
6.  

The June 2005 VA examiner carefully reviewed the claims file, 
noting the report of low back pain in June 1977 and no 
follow-up complaints of low back pain or thoracic spine pain 
during service or for 6 years thereafter.  The examiner 
noted, however, that the muscle strain diagnosed in 1977 was 
a soft tissue strain, which are acute and generally heal in 6 
to 8 weeks.  The examiner noted the post-service treatment 
for low back pain and the X-ray findings recorded in the 
record.  He also noted frequent medical care over the 
following 25 years for an ankle and foot condition, but not a 
back condition.  

In sum, the June 2005 VA examiner stated that, in light of 
all of the accumulated evidence, the diagnosis on which 
service connection was predicated is clearly and unmistakably 
erroneous.  After discussing the case with Orthopedics, the 
examiner noted that the muscle strain 25 years prior is not 
the etiology of the compression fracture, age-related 
degenerative disc disease, osteopenia, or osteophytes.  He 
stated that the lack of intercurrent complaints of back pain 
over the past 25 years supports the 1977 diagnosis of an 
acute strain but, had the Veteran actually sustained a 
compression fracture in 1983, as he reported, there would be 
documented complaints of ongoing back pain.  He also noted 
that the Veteran remained in service for 6 years following 
the initial back strain without any follow-up complaints.  

Review of the record reveals that the findings of the May 
2002 VA examination report were misread or misinterpreted, 
which is an undebatable error, and had the error not been 
made, the Veteran would not have been granted service 
connection for degenerative joint disease of the thoracic 
spine.  As noted, service connection requires a current 
diagnosis, an in-service event or injury, and a link between 
the current diagnosis and the in-service event or injury.  
Had the May 2002 VA examination report not been misread or 
misinterpreted, the elements involving the current diagnosis 
and the link between the current diagnosis and in-service 
event or injury would not have been met, and the Veteran 
would have been denied service connection for degenerative 
joint disease of the thoracic spine.  

In addition, the physician who conducted the June 2005 VA 
examination certified that, in light of all of the 
accumulated evidence, the diagnosis on which service 
connection was predicated is clearly and unmistakably 
erroneous, providing the facts, findings, and reasons which 
supported his conclusion.  See 38 C.F.R. § 3.105(d).  

Therefore, basing the grant of service connection on a 
medical diagnosis and medical nexus which was and is not 
reflected in the record was clearly and unmistakably 
erroneous and, as such, the CUE standard has been met and 
severance should be sustained.  Accordingly, the Board finds 
the Veteran's July 2002 grant of service connection for 
degenerative joint disease of the thoracic spine was properly 
severed.  

Increased Rating Claim

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2009).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

As noted, service connection for degenerative joint disease 
of the thoracic spine was established in July 2002, and the 
RO granted a 10 percent disability rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5291, effective 
April 2000.  

In February 2004, the Veteran requested an increased rating 
for his service-connected thoracic spine disability and was 
afforded a VA examination.  Based on the findings of the VA 
examination, the RO issued a rating decision, dated July 
2004, which increased his disability rating to 20 percent, 
effective February 2004.  The Veteran appealed the RO's 
determination, arguing that a disability rating higher than 
20 percent is warranted.  

In 2003, amendments were made to the rating criteria 
evaluating disabilities of the spine, including lumbosacral 
strain.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2009)).  This 
amendment and subsequent correction were made effective from 
September 26, 2003.  The rating criteria for evaluating 
intervertebral disc syndrome were also revised previously, 
effective from September 23, 2002.  See 67 Fed. Reg. 54,345-
49 (Aug. 22, 2002); (codified at 38 C.F.R. § 4.71a, DC 5293 
(2009)).  Because the Veteran filed his claim following the 
dates the amendments were made effective, the Board will only 
consider his claim under the rating criteria currently in 
effect.  

Under the amendment to the Rating Schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine.  
See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (codified at 38 C.F.R. 
§ 4.71a, DCs 5235 to 5343 (2009).  The criteria for the 
General Rating Formula for Diseases and Injuries of the Spine 
(Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) are as follows, in part:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

        100%	Unfavorable ankylosis of the entire spine;
        50%	Unfavorable ankylosis of the entire 
thoracolumbar spine;
40%	Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine;
20%	Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion 
of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  
10%	Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 
85 degrees or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of 
the height

Note (1):  Evaluate any associated objective 
neurologic
abnormalities, including, but not limited to, 
bowel or bladder
impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to 
the normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual 
will be accepted.

Note (4):  Round each range of motion measurement 
to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire thoracolumbar spine or the entire spine is 
fixed in flexion or extension, and the ankylosis 
results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, DCs 5235 to 5243 (2009).

After review of the pertinent evidence of record, the Board 
finds that the preponderance of the evidence is against the 
grant of a disability rating higher than 10 percent for the 
service-connected thoracic spine disability.  

The competent evidence of record reveals that the Veteran's 
thoracic spine disability is characterized by limitation of 
motion and constant pain, which increases with prolonged 
sitting.  See VA examination reports dated March 2004 and 
June 2005.  Despite these findings, the evidence of record 
does not show the Veteran has demonstrated the symptoms or 
criteria necessary to warrant a higher evaluation under the 
current General Rating Schedule for Diseases and Injuries of 
the Spine.  

Specifically, the evidence does not show the Veteran has 
demonstrated forward flexion greater than 30 degrees but not 
greater than 60 degrees or a combined range of motion not 
greater than 120 degrees.  Indeed, review of the record 
reveals that, at the June 2005 VA examination, the Veteran 
demonstrated forward flexion to 45 degrees, extension to 15 
degrees, bilateral lateral rotation to 25 degrees, and 
bilateral lateral flexion to 20 degrees, all with complaints 
of pain.  The combined range of motion was 150 degrees.  At 
the March 2004 VA examination, the Veteran demonstrated 
forward flexion to 44 degrees, extension to 18 degrees, left 
lateral rotation to 40 degrees, right lateral rotation to 45 
degrees, left lateral flexion to 10 degrees, and right 
lateral flexion to 14 degrees, all with complaints of pain.  
The combined range of motion was 171 degrees.  

In addition, there is no objective evidence of severe muscle 
spasm or guarding resulting in abnormal gait or spinal 
contour.  The Veteran's gait and spinal contour are 
consistently described as normal.  Moreover, the evidence of 
record shows the Veteran has consistently demonstrated 
movement of the spine in the planes of excursion (forward 
flexion, backward extension, and lateral flexion and 
rotation) tested, which clearly indicates he does not have 
ankylosis.  

Therefore, based on the foregoing, the Board finds a 
disability rating higher than 20 percent is not warranted for 
service-connected thoracic spine disability.  

A separate rating based on neurological abnormalities is not 
warranted under the schedule for rating intervertebral disc 
syndrome that became effective in September 2002, or under 
the criteria for rating diseases of the spine that became 
effective in September 2003, as the preponderance of the 
evidence shows normal neurological examination, with no 
complaints of bladder or bowel function or control.  In 
addition, a diagnosis or notation of intervertebral disc 
syndrome has not been reported by any medical examiner.  See 
March 2004 and June 2005 VA examination reports.  Therefore, 
there is no basis for rating neurological abnormalities.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
us to consider the Veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability using the limitation-
of-motion diagnostic codes.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

In evaluating the Veteran's claim under DeLuca, supra, the 
Board notes that, at the March 2004 VA examination, the 
Veteran complained of constant pain, with flare-ups for five 
minutes duration about three times a day.  The March 2004 VA 
examiner did not test additional functional limitation 
following repetitive use and, thus, did not estimate the 
Veteran's functional loss due to pain on motion repetitive 
use.  The June 2004 VA examiner did not estimate the 
Veteran's functional loss due to pain; however, he stated 
that, despite the limitation of motion, there was no 
objective evidence of spasm, weakness, or lack of endurance.  
The examiner opined that the Veteran's fatigue is likely due 
to being overweight and de-conditioning.  The June 2004 VA 
examiner also noted that, despite the Veteran's limitation of 
motion demonstrated on examination, the Veteran crossed his 
legs over his knees as he sat to put on his shoes and socks 
and he bent lateral as he sat in the chair to pick up his 
shoes and socks from the floor.  Therefore, while the Veteran 
had pain on motion, the Board finds that any additional 
functional impairment due to pain is contemplated in the 20 
percent disability rating currently assigned during this time 
period and the preponderance of the evidence is against a 
finding that the Veteran's functional limitation due to pain 
warrants an evaluation in excess of 20 percent.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

Finally, the Board has considered whether the Veteran was 
entitled to a "staged" rating for his service-connected 
disability, as the Court indicated can be done in this type 
of case.  See Hart, supra.  However, after reviewing the 
record in this case, the Board finds that, at no time since 
the filing of the veteran's claim for an increased rating, in 
February 2004, has his thoracic spine disability been more 
disabling than as currently rated under the present decision.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of a disability rating higher than 20 percent for 
service-connected degenerative joint disease of the thoracic 
spine.  There is no reasonable doubt to be resolved.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  

The Board finds that the VCAA and its implementing 
regulations are inapplicable to the severance claim.  The 
issue on appeal is a severance of service connection issue 
which requires application of the clear and unmistakable 
evidence (CUE) standard.  The VCAA, and its implementing 
regulations, codified in part at 38 C.F.R. § 3.159, are not 
applicable to CUE claims.  See Simmons v. Principi, 17 Vet. 
App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 
412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); 
VAOPGCPREC 12- 2001 at para. 7 (July 6, 2001) (VA does not 
have "a duty to develop" in CUE claims because "there is 
nothing further that could be developed").  The Board finds 
that all pertinent evidence is already in the claims folder, 
and the Veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  See DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the claimant).

In addition, the Board finds that general due process 
considerations have been complied with in this case.  See 38 
C.F.R. §§ 3.103, 3.105 (2009).  As discussed above, VA sent 
the Veteran a rating decision in August 2005 that informed 
him of the proposal to sever his service connection benefits.  
The Veteran was provided with detailed reasons for the 
proposed severance and the type of information or evidence he 
could submit in response.  He was also informed of his right 
to a personal hearing and his right to representation.  The 
August 2005 rating decision and notice letter also informed 
the Veteran that unless additional evidence is received 
within 60 days, service connection for degenerative joint 
disease of the thoracic spine would be severed.  See 38 
C.F.R. § 3.114(b) (2009).  

For an increased-compensation claim, the VCAA requirement is 
generic notice, which provides the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 
WL 2835434 (Fed. Cir. Sept. 4, 2009).  

In this case, the VCAA duty to notify was satisfied with 
respect to the increased rating claim by way of a letter sent 
to the Veteran in March 2004 that fully addressed all 
required notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the Veteran 
of what evidence was required to substantiate the claim(s) 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  The RO also sent the Veteran a letter in March 
2006 informing him of how disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's service treatment records and medical records 
from all VA and private health care professionals who have 
treated the Veteran since discharge from military service.  
The Veteran was also afforded VA examinations in May 2002, 
March 2004, and June 2005.  Significantly, it appears that 
all obtainable evidence identified by the Veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).




ORDER

The severance of service connection for degenerative joint 
disease of the thoracic spine, effectuated by a rating 
decision of July 2002, was proper.  

Entitlement to a disability rating higher than 20 percent for 
degenerative joint disease of the thoracic spine, for the 
period from February 25, 2004 to January 1, 2006, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


